Exhibit 10.1

 

[ex10-1_001.jpg] 



 

ENGAGEMENT AGREEMENT

 

Their Engagement agreement (their “Agreement”), dated as of May 9th, 2019 (the
“Effective Date”), is made by and between Esports Entertainment Group, Inc., a
Nevada corporation (the “Company”), and John Brackens (the “Employee”) (each, a
“Party” and together, the “Parties”).

 

WHEREAS, the Employee is to be engaged as the Chief Information Officer of the
Company; and

 

WHEREAS, the Parties wish to establish the terms of the Employee’s engagement by
the Company;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1. POSITION/DUTIES.

 

As the Chief Information Officer (CIO) the executive will:

 

●Set objectives and strategies for the IT department

 

●Select and implement suitable technology to streamline all internal operations
and help optimize their strategic benefits

 

●Design and customize technological systems and platforms to improve customer
experience

 

●Plan the implementation of new systems and provide guidance to IT professionals
and other staff within the organization

 

●Approve purchases of technological equipment and software and establish
partnerships with IT providers

 

●Oversee the technological infrastructure (networks and computer systems) in the
organization to ensure optimal performance

 

●Direct and organize IT-related projects

 

●Monitor changes or advancements in technology to discover ways the company can
gain competitive advantage

 



●Analyze the costs, value and risks of information technology to advise
management and suggest actions In their capacity the Employee shall have such
duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies and such other reasonable duties and responsibilities as the
Chief Employee of the Company (the “CEO”) shall designate. The Employee shall
report directly to the CEO. The Employee shall obey the lawful directions of the
CEO and shall use their diligent efforts to promote the interests of the Company
and to maintain and promote the reputation thereof.

 



1 

 

 

During the Engagement Term, the Employee shall use their best efforts to perform
their duties under ttheir Agreement and shall devote all their business time,
energy and skill in the performance of their duties with the Company. The
Employee shall not during the Engagement Term (except as a representative of the
Company or with consent in writing of the Board) be directly or indirectly
engaged or concerned in any other business activity. Notwithstanding the
foregoing provisions, the Employee is not prohibited from (1) participating in
charitable, civic, educational, professional or community affairs or serving on
the board of directors or advisory committees of non-profit entities, and (2)
managing their and their family’s personal investments, in each case, provided
that such activities in the aggregate do not materially interfere with their
duties hereunder.

 

2. ENGAGEMENT TERM.

 

Except for earlier termination as provided in Section 4, the Employee’s
engagement under their Agreement shall be for a one-year term commencing on May
15, 2019 and ending on May 14, 2020 (the “Initial Term”). Subject to Section 4,
the Initial Term shall be automatically extended for additional terms of
successive one-year periods (the “Additional Term”) unless the Company or the
Employee gives written notice to the other of the termination of the Employee’s
engagement hereunder at least 30 days prior to the expiration of the Initial
Term or Additional Term. The Initial Term and any Additional Term shall be
referred to herein as the “Engagement Term.”

 

3. COMPENSATION, BENEFITS & ALLOWANCES

 

a) Base Salary. The Company agrees to pay to the Employee an initial base salary
of USD $10,000 per month payable in accordance with the regular monthly or
bi-monthly payroll practices of the Company. The Employee’s Base Salary shall be
subject to annual review by the Board (or a committee thereof). The base fee as
determined herein from time to time shall constitute “Base Salary” for purposes
of their Agreement. The following month after the company achieves a major
financing (in excess of $5,000,000 USD) the compensation will be adjusted to net
USD $12,000 after deducting applicable taxes in Malta.

 

A one-time relocation allowance of USD $10,000.00 will be made after the major
financing.

 

b) Bonus. With respect to each full fiscal year during the Engagement Term, the
Employee shall be eligible to earn an annual employee stock option bonus (the
“Annual Option Bonus”) in such amount, if any, as determined in the sole
discretion of the Board. In addition, the Employee shall be eligible to
participate in the Company’s cash bonus and other incentive compensation plans
and programs (if any) for the Company’s senior employees at a level commensurate
with their position and may be entitled to bonus payments in addition to the
amount set forth hereinabove.

 

c) Benefit Plans. The Employee shall be eligible to participate in any employee
benefit plan, if and when the Company adopts a benefit plan, of the Company,
including, but not limited to, equity, pension, thrift, profit sharing, medical
coverage, education, or other retirement or welfare benefits that the Company
has adopted or may adopt, maintain or contribute to for the benefit of its
senior employees, at a level commensurate with their positions, subject to
satisfying the applicable eligibility requirements. The Company may at any time
or from time to time amend, modify, suspend or terminate any employee benefit
plan, program or arrangement, if and when the Company adopts a benefit plan, for
any reason in its sole discretion.

 



2 

 

 

d) Vacation. The Employee shall be entitled to an annual paid vacation in
accordance with the Company’s policy applicable to senior employees from time to
time in effect, but in no event less than two weeks per calendar year (as
prorated for partial years), which vacation may be taken at such times as the
Employee elects with due regard to the needs of the Company. The carry-over of
vacation days shall be in accordance with the Company’s policy applicable to
senior employees from time to time in effect.

 

e) Business and Entertainment Expenses. Upon presentation of appropriate
documentation, the Employee shall be reimbursed for ONLY pre-approved,
reasonable and necessary business and entertainment expenses incurred in
connection with the performance of their duties hereunder, all in accordance
with the Company’s expense reimbursement policy applicable to senior employees
from time to time in effect.

 

4. TERMINATION. The Employee’s Engagement and the Engagement Term shall
terminate on the first of the following to occur:

 

(a) Disability. The thirtieth (30th) day following written notice by the Company
to the Employee of termination due to Disability. For purposes of their
Agreement, “Disability” shall mean a determination by the Company in accordance
with applicable law that due to a physical or mental injury, infirmity or
incapacity, the Employee is unable to perform the essential functions of their
job with or without accommodation for 180 days (whether consecutive) during any
12-month period.

 

(b) Death. Automatically on the date of death of the Employee.

 

(c) Cause. Immediately upon written notice by the Company to the Employee of a
termination for Cause. “Cause” shall mean, as determined by the Board (or its
designee) (1) conduct by the Employee in connection with their engagement duties
or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the
willful misconduct of the Employee; (3) the willful and continued failure of the
Employee to perform the Employee’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness); (4) the
commission by the Employee of any felony (or the equivalent under the law of
Nevada (other than traffic-related offenses) or any crime involving moral
turpitude; (5) violation of any material policy of the Company or any material
provision of the Company’s code of conduct, employee handbook or similar
documents; or (6) any material breach by the Employee of any provision of their
Agreement or any other written agreement entered into by the Employee with the
Company.

 

(d) Without Cause. The Company can terminate the Employee without cause at any
time during the first ninety (90) days of the original term of their agreement.

 

(e) Good Reason. On the sixtieth (60th) day following written notice by the
Employee to the Company of a termination for Good Reason. “Good Reason” shall
mean, without the express consent of the Employee, the occurrence of any the
following events unless such events are cured (if curable) by the Company within
fifteen days following receipt of written notification by the Employee to the
Company that they intend to terminate their engagement hereunder for one of the
reasons set forth below: any material reduction or diminution (except
temporarily during any period of incapacity due to physical or mental illness)
in the Employee’s title, authorities, duties or responsibilities or reporting
requirements with the Company.

 



3 

 

 

5. CONSEQUENCES OF TERMINATION.

 

(a) Disability. Upon termination of the Engagement Term because of the
Employee’s Disability, the Company shall pay or provide to the Employee (1) any
unpaid Base Salary and any accrued vacation through the date of termination; (2)
any unpaid Annual Bonus accrued with respect to the fiscal year ending on or
preceding the date of termination; (3) reimbursement for any unreimbursed
expenses properly incurred through the date of termination; and (4) all other
payments or benefits to which the Employee may be entitled under the terms of
any applicable employee benefit plan, program or arrangement (collectively,
“Accrued Benefits”).

 

(b) Death. Upon the termination of the Engagement Term because of the Employee’s
death, the Employee’s estate shall be entitled to any Accrued Benefits.

 

(c) Termination for Cause. Upon the termination of the Engagement Term by the
Company for Cause or by either party in connection with a failure to renew their
Agreement, the Company shall pay to the Employee any Accrued Benefits.

 

(d) Termination without Cause or for Good Reason. Upon the termination of the
Engagement Term by the Company without Cause or by the Employee with Good
Reason, the Company shall pay or provide to the Employee (1) the Accrued
Benefits, and (2) subject to the Employee’s execution (and non-revocation) of a
general release of claims against the Company and its affiliates in a form
reasonably requested by the Company, (A) continued payment of their Base Fee for
2 (two) weeks for each full year of engagement after termination, payable in
accordance with the regular payroll practices of the Company, but off the
payroll; and (B) payment of the Employee’s cost of continued medical coverage
one (1) month for each full year of engagement after termination, if any such
coverage is in place at the time of notice of termination (subject to the
Employee’s co-payment of the costs in the same proportion as such costs were
shared immediately prior to the date of termination). 2 Payments provided under
their Section 5 (d) shall be in lieu of any termination or severance payments or
benefits for which the Employee may be eligible under any of the plans, policies
or programs of the Company.

 

6. NO ASSIGNMENT. Their Agreement is personal to each of the Parties. Except as
provided below, no Party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other Party hereto;
provided, however, that the Company may assign their Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all the business or assets of the Company.

 



4 

 

 

7. NOTICES. For the purpose of their Agreement, notices and all other
communications provided for in their Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand
or email, (2) on the date of transmission, if delivered by confirmed facsimile,
(3) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (4) on the fourth business day
following the date delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Employee:

Mr. John Brackens

66 Eastville Ave, Eastville Subdivision, Filinvest East Homes, Cainta, Rizal,
Philippines, 1900

Via email: john.brackens@live.com

 

At the address (or to the facsimile number) shown on the records of the Company

 

If to the Company:

Esports Entertainment Group, Inc.

170 Pater House

Psaila St

Birkirkara, Malta

BKR 9077

 

or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

8. PROTECTION OF THE COMPANY’S BUSINESS.

 

(a) Confidentiality. The Employee acknowledges that during their engagement by
the Company (prior to and during the Engagement Term) they have and will occupy
a position of trust and confidence. The Employee shall hold in a fiduciary
capacity for the benefit of the Company and shall not disclose to others or use,
whether directly or indirectly, any Confidential Information regarding the
Company, except (i) as in good faith deemed necessary by the Employee to perform
their duties hereunder, (ii) to enforce any rights or defend any claims
hereunder or under any other agreement to which the Employee is a party,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto, (iii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, disclose or make accessible such
information, provided that the Employee shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment, (iv) as to such Confidential Information that shall have
become public or known in the Company’s industry other than by the Employee’s
unauthorized disclosure, or (v) to the Employee’s spouse, attorney and/or their
personal tax and financial advisors as reasonably necessary or appropriate to
advance the Employee’s tax, financial and other personal planning (each an
“Exempt Person”), provided, however, that any disclosure or use of Confidential
Information by an Exempt Person shall be deemed to be a breach of their Section
10(a) by the Employee. The Employee shall take all reasonable steps to safeguard
the Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. The Employee understands and agrees that the Employee
shall acquire no rights to any such Confidential Information. “Confidential
Information” shall mean information about the Company, its subsidiaries and
affiliates, and their respective clients and customers that is not disclosed by
the Company and that was learned by the Employee in the course of their
engagement by the Company, including, but not limited to, any proprietary
knowledge, trade secrets, data and databases, formulae, sales, financial,
marketing, training and technical information, client, customer, supplier and
vendor lists, competitive strategies, computer programs and all papers, resumes,
and records (including computer records) of the documents containing such
Confidential Information.

 



5 

 

 

(b) Non-Competition. During the Engagement Term and for the one-year period
following the termination of the Employee’s engagement for any reason (the
“Restricted Period”), the Employee shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Employee’s termination of engagement or within one year of the
Employee’s termination of engagement in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the “Business”). Nothing herein shall prevent the Employee from having
a passive ownership interest of not more than 2% of the outstanding securities
of any entity engaged in the Business whose securities are traded on a national
securities exchange.

 

c) Non-Solicitation of Employees. The Employee recognizes that they possess and
will possess confidential information about other employees of the Company and
its subsidiaries and affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its subsidiaries and affiliates. The Employee
recognizes that the information they possess and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers and has been and will be acquired by them because of their
business position with the Company. The Employee agrees that, during the
Restricted Period, they will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a “Current
Employee”) or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date the Employee’s engagement terminates (a “Former Employee”) for the
purpose of being employed by them or any other entity, or (ii) hire any Current
Employee or Former Employee.

 

(d) Non-Solicitation of Customers. The Employee agrees that, during the
Restricted Period, they will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Employee’s engagement terminates or who is a prospective customer or client that
has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.

 

(e) Property. The Employee acknowledges that all originals and copies of
materials, records and documents generated by them or coming into their
possession during their engagement by the Company or its subsidiaries are the
sole property of the Company and its subsidiaries (“Company Property”). During
the Engagement Term, and always thereafter, the Employee shall not remove, or
cause to be removed, from the premises of the Company or its subsidiaries,
copies of any record, file, memorandum, document, computer related information
or equipment, or any other item relating to the business of the Company or its
subsidiaries, except in furtherance of their duties under their Agreement. When
the Employee’s engagement with the Company terminates, or upon request of the
Company at any time, the Employee shall promptly deliver to the Company all
copies of Company Property in their possession or control.

 



6 

 

 

(f) Non-Disparagement. Employee shall not, and shall not induce others to,
Disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. “Disparage” shall mean
making comments or statements to the press, the Company’s or its subsidiaries’
or affiliates’ employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.

 

(g) Cooperation. Subject to the Employee’s other reasonable business
commitments, following the Engagement Term, the Employee shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Employee conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Employee for any out-of-pocket
expenses reasonably incurred by the Employee in connection therewith.

 

(h) Equitable Relief and Other Remedies. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of their Section 8 would be inadequate and, in recognition of
their fact, the Employee agrees that, in the event of such a breach or
threatened or attempted breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, without limiting the Company’s remedies for any breach of any
restriction on the Employee set forth in their Section 8, except as required by
law, the Employee shall not be entitled to any payments set forth in Section
5(d) hereof if the Employee has breached the covenants applicable to the
Employee contained in their Section 10, the Employee will immediately return to
the Company any such payments previously received under Section 5(d) upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 5(d).

 

(i) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in their Section 8 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state. The Employee acknowledges that the restrictive covenants contained
in their Section 8 are a condition of their Agreement and are reasonable and
valid in temporal scope and in all other respects.

 

(j) Survival of Provisions. The obligations contained in their Section 8 shall
survive in accordance with their terns the termination or expiration of the
Employee’s engagement with the Company and shall be fully enforceable
thereafter.

 

9. INDEMNIFICATION. The Employee shall be indemnified to the extent permitted by
the Company’s organizational documents and to the extent required by law.

 



7 

 

 

10. SECTION HEADINGS AND INTERPRETATION. The section headings used in their
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of their Agreement. Expressions of
inclusion used in their agreement are to be understood as being without
limitation.

 

11. SEVERABILITY. The provisions of their Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

12. COUNTERPARTS. Their Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

 

13. GOVERNING LAW AND VENUE. The validity, interpretation, construction and
performance of their Agreement shall be governed by the laws of Nevada without
regard to its conflicts of law principles. The Parties agree irrevocably to
submit to the exclusive jurisdiction of the courts located in the Nevada, for
the purposes of any suit, action or other proceeding brought by any Party
arising out of any breach of any of the provisions of their Agreement and hereby
waive, and agree not to assert by way of motion, as a defense or otherwise, in
any such suit, action, or proceeding, any claim that it is not personally
subject to the jurisdiction of the above-named courts, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that the provisions of their Agreement may
not be enforced in or by such courts. IN ADDITION, THE PARTIES AGREE TO WAIVE A
TRIAL BY JURY.

 

14. ENTIRE AGREEMENT. Their Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, or oral, with respect thereto. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in their
Agreement.

 

15. WAIVER AND AMENDMENT. No provision of their Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Employee and such officer or
director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of their Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

16. WITHHOLDING. The Company may withhold from all amounts payable under their
Agreement such federal, state, local and foreign taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

17. AUTHORITY AND NON-CONTRAVENTION. The Employee represents and warrants to the
Company that he has the legal right to enter into their Agreement and to perform
all of the obligations on their part to be performed hereunder in accordance
with its terms and that he is not a party to any agreement or understanding,
written or oral, which could prevent him from entering into their Agreement or
performing all of their obligations hereunder.

 

18. COUNTERPARTS. Their Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

19. TERMINATION OF EXCHANGE AGREEMENT. In the event that the consummation of the
Acquisition does not occur, and the Exchange Agreement terminates pursuant to
its term, the terms of engagement contained herein shall be null and void, or if
the Employee’s engagement with the Company terminates prior to the consummation
of the Acquisition, the terms contained herein shall be null and void unless the
Company agrees otherwise, in its sole discretion.

 



8 

 

 

IN WITNESS WHEREOF, the Parties have executed their Agreement as of the date
first written above.

 

 



ESPORTS ENTERTAINMENT GROUP, INC.           /s/ Grant Johnson     Grant Johnson
    Title: Chief Executive Officer/President    

  

EMPLOYEE           /s/ John Brackens     John Brackens          



 

 

9



 

 